Citation Nr: 0519042	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  00-07 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1951 to October 
1955, and from December 1956 to September 1958.


FINDINGS OF FACT

1.  The veteran had active service but received no awards or 
decorations denoting that he engaged in combat and available 
service records do not indicate that he engaged in combat.

2.  Service records or other credible supporting evidence 
does not verify the claimed stressors as alleged by the 
veteran.

3.  There is no diagnosis of PTSD based on a verified 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been developed pursuant to the 
guidelines established in the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA).  In this regard, the record reflects that the veteran 
has been advised on multiple occasions of his need to provide 
evidence that he currently suffers from PTSD that is related 
to stressors he experienced in service.

In this regard, following the filing of his claim for service 
connection for PTSD in August 1999, the regional office (RO) 
provided the veteran with a letter dated that same month, 
which requested that the veteran provide details regarding 
his alleged stressors.  In addition, November 1999 
correspondence from the RO to the veteran advised the veteran 
that he needed to submit evidence showing that he had PTSD 
and to establish at least the possibility that this condition 
was due to events he experienced during active service.

Thereafter, the December 1999 rating decision and March 2000 
statement of the case determined that the claim should be 
denied, finding that there was no medical evidence of PTSD, 
and no evidence linking credible supporting evidence of a 
stressor to a diagnosis of PTSD.  The Board further notes 
that while these documents did not specifically outline all 
of the types of evidence that could help substantiate a claim 
for service connection for PTSD based on personal assault, it 
did note certain examples of evidence that might be relevant 
in helping to verify such a stressor, such as sudden requests 
for other duty assignments without justification, obsessive 
behavior, and increased disrespect for military or civilian 
authority.

The August 2000 supplemental statement of the case then 
continued the denial of the claim on the basis that there was 
still no evidence to show the existence of the alleged 
stressor or a definite diagnosis of PTSD.

In addition, an April 2003 letter from the RO to the veteran 
outlined in general the type of evidence necessary to 
substantiate a claim for service connection, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Following an April 2003 informal conference with the veteran 
in lieu of a requested hearing at the RO, the RO outlined 
with the veteran certain development it would pursue in an 
effort to substantiate the veteran's claim, including efforts 
to obtain the veteran's personnel records, additional 
relevant post-service treatment records, and appropriate VA 
examination.  The record reflects that this development was 
accomplished to the extent possible.  

Thereafter, the January 2005 supplemental statement of the 
case continued the denial of the claim, noting that a May 
2003 VA examiner declined to relate a current diagnosis of 
PTSD to any stressor in service due to the lack of credible 
supporting evidence of any stressor.  This supplemental 
statement of the case also provided the veteran with a 
verbatim list of all of the types of evidence that could help 
substantiate a claim for service connection for PTSD based on 
personal assault.

Although the April 2003 VCAA notice letter was sent long 
after the original rating decision that denied the claim in 
October 1999, and did not specifically request that appellant 
provide any evidence in the appellant's possession that 
pertained to the claim as addressed in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), as demonstrated from the foregoing 
communications from the RO, the Board finds that appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The Board further notes that the claims folder reflects that 
the appellant has been provided with the applicable law and 
regulations, and there is no indication that there are any 
outstanding available relevant documents or records that have 
not already been obtained or that are not adequately 
addressed in documents contained in the claims folder.  
Moreover, neither the veteran nor his representative has 
indicated any intention to provide a medical opinion or other 
evidence to contradict the recent opinion of the May 2003 VA 
examiner or to otherwise support the veteran's claim.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2004); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  38 C.F.R. § 4.125(a) (2004) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

The appellant's DD Form 214's indicate that his occupational 
specialty during his first period of active service 
corresponded to the civilian occupation of cargo handler, and 
that his specialty during his second period of service was 
medical corpsman.  He was discharged from his second period 
of active service, effective September 1958, and no medals or 
badges were noted other than the National Defense Service 
Medal.  

Service medical records from the veteran's first period of 
active service reflect neuropsychiatric evaluation of the 
veteran in November 1953, at which time the veteran 
reportedly gave a story of being very dissatisfied in the 
service, and having a single symptom of poorly defined 
headaches which would occur when he worried and otherwise did 
not bother him that much.  He complained about financial 
worries and wanted to know whether this examiner could assist 
him in getting out of the service.  Mental status examination 
revealed negative findings but the examiner still recommended 
that the veteran be released from the service due to poor 
motivation.  There were no complaints of racial harassment or 
racially motivated personal assaults.  

A service X-ray report from February 1954 reflects that the 
veteran gave a history of receiving a blow to the right jaw 
while sparring.  The impression was that there was no 
apparent fracture.  

Service medical records from April 1955 reflect the precise 
location and time ("while airman was participating in 
authorized sports at the Hickam softball field behind the 
HAFB gymnasium, at approximately 1800 hrs 17 Mar 55") the 
veteran sustained a right index finger fracture while playing 
baseball.  The veteran further reported dropping a box on the 
same finger two weeks later.  

A service X-ray report from August 1955 indicates that the 
veteran stubbed his finger on an aircraft, and that although 
X-rays were negative for fracture, there was some atrophy of 
this finger (bony).  

Service medical records from late December 1954 and early 
January 1955 reflect that the veteran was admitted with a 
diagnosis of gastroenteritis due to food poisoning of 
undetermined type.  More specifically, the veteran complained 
of gastrointestinal symptoms following the consumption of 
roast duck at a picnic four days earlier.  The veteran 
additionally noted that his wife developed the same symptoms 
approximately three hours after his symptoms began.  The 
veteran was noted to have improved during his admission and 
was released after several days.  

December 1956 enlistment examination relating to the 
veteran's second period of active service revealed no 
relevant complaints or findings.

Separation examination records from the veteran's second 
period of service note the veteran's complaint of frequent 
severe headaches for the previous four years.  The etiology 
of these headaches was noted to be undetermined.  The veteran 
also complained of a recent 20 pound weight loss.  He 
attributed this to worry about his family and it was 
indicated that the veteran was nervous at the time of this 
examination.  Psychiatric evaluation at this time still 
revealed normal findings.  

The veteran first sought service connection for psychiatric 
disability with the filing of a claim in September 1993.  VA 
hospital records from September 1993 reflect that the veteran 
complained of depression and suicidal ideation, and that he 
was having flashbacks about how he was discriminated against 
while in the military.  The acts of discrimination included 
latrine duty and charges were also brought against him which 
were later dropped.  His discharge diagnosis included 
dysthymia, personality disorder, not otherwise specified, and 
cocaine abuse.  

At a personal hearing in connection with an application to 
reopen his claim for service connection for a nervous 
disorder in March 1998, the veteran related that his injury 
to the right index finger actually occurred when a fellow 
service member stomped on his finger and caused him to fall 
from a plane and injure himself (transcript (T.) at p. 7).  
He asserted that the finger was part of the harassment he was 
getting for being married to a white woman and he noted other 
episodes when charges were threatened or brought regarding 
illegal cohabitation and asserted improprieties related to X-
rays the veteran had taken of a pregnant woman (T. at pp. 7-
8).  

VA examination in April 1998 revealed that the veteran 
continued to assert that while he was engaged in his duties 
on an aircraft, his right index finger was crushed by a 
fellow service member.  

July 1999 VA psychological consultation revealed that the 
veteran had a long history of depression, anxiety symptoms, 
and intermittent cocaine abuse.  It was further noted that 
the veteran's social worker also suspected PTSD symptoms and 
wanted the veteran evaluated for this condition.  In addition 
to the acts of discrimination previously mentioned, the 
veteran recalled bricks being thrown occasionally into his 
quarters.  The examiner concluded that the veteran presented 
a clinical picture consistent with PTSD, although the 
diagnostic picture was obscured by psychiatric and substance 
abuse comorbidities that would benefit from further 
assessment.  Hence, a diagnosis of PTSD was provisional at 
this juncture.  

The veteran filed a claim for service connection for PTSD in 
August 1999.  

VA outpatient records from May 2002 included a diagnosis of 
rule out PTSD.  

VA mental disorders examination in May 2003 revealed that the 
veteran reported various initial reassignments in the 
military arising out of discrimination against him and his 
interracial marriage.  The veteran related that this 
situation worsened with his transfer to Hawaii, where he was 
assigned to emptying toilets on planes with other service 
members who would fight with him, and on one occasion caused 
an injury to his right index finger when it got caught in the 
plane door.  The veteran submitted that it was placed in the 
records as a baseball injury, but it was an aircraft injury.  
Another incident was when the veteran was riding his bike and 
the same two service members stuck a broom handle in the 
spokes, causing the veteran to fall and cut open his chin.  
Yet another incident was when he ate a plate of duck that was 
later determined to be poisonous, the veteran contending that 
it was deliberately poisoned.  Other examples were the 
previously mentioned incident involving charges relating to 
his cohabitation with a white woman and improprieties in 
connection with X-rays the veteran took of a pregnant woman.  
The veteran also recalled an incident during his first period 
of service when several service members threw bricks into his 
residence and burned crosses on his yard, scaring both the 
veteran and his girlfriend.  

Based on the above information, the examiner indicated that 
diagnoses of PTSD, major depressive disorder, and cocaine 
abuse were supported.  The examiner further noted, however, 
that while the veteran's account of military stressors could 
be considered primary contributing factors to the diagnosis 
of PTSD, which marginally met the criteria, the service 
personnel files were not available during this examination.  
Thus, the examiner indicated that the claimed stressor could 
not be verified at this time.  The examiner went on to 
indicate that if records could be accessed that verified the 
accounts given in the examination, the examiner opined that 
it was at least as likely as not that the veteran had PTSD 
and depression that began during military service and could 
be attributed to events in service.  The Axis I diagnosis 
included chronic PTSD.

In an addendum dated in June 2003, the May 2003 examiner 
noted that there had been no additional records to verify the 
veteran's accounts during military service, and that based on 
her thorough review of all records available, no link had 
been found between any of his current diagnoses and events 
during service.  Therefore, the examiner opined that it could 
not be said that it was at least as likely as not that the 
veteran had a current mental disorder that began during 
military service from 1951 to 1958, nor could the disorders 
be attributed to events in service.  


II.  Analysis

The record before the Board demonstrates that PTSD has been 
diagnosed.  To comply with the statutory requirements of 
38 U.S.C. § 7104(d) (West 2002) to provide "reasons or 
bases" for its decisions, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet.  App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran has reported that he was exposed to several 
incidents in active service that resulted in PTSD.  However, 
the Board is not required to accept an appellant's 
uncorroborated accounts of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The starting point for any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  Under the governing regulation, 
there must be credible supporting evidence that the claimed 
service stressor actually occurred.  38 C.F.R. § 3.304(f).  
The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the appellant 
"engaged in combat with the enemy."  Based on a review of 
the veteran's DD Form 214's and service medical records, the 
Board must find that there is no indication that the veteran 
engaged in combat with the enemy.

A review of the veteran's previous testimony, statements of 
medical history, and written statements indicates that the 
veteran's claim is primarily predicated on a number of 
incidents of harassment or outright assaults against the 
veteran that were racially motivated, and which primarily 
include the incident involving the fracture of his right 
index finger, an incident where he was caused to fall from a 
bike and injure his chin, an incident wherein bricks were 
thrown into his residence and crosses burned on his yard, an 
incident where he was served poisoned roasted duck, and 
incidents involving threatened or actual charges arising out 
of his cohabitation with a white woman and the improper 
taking of X-rays.   

The Board has considered, in detail, the veteran's alleged 
traumatic events in addition to those statements and evidence 
submitted in support of his claim.  Unfortunately, VA has 
been totally unable to confirm some of the alleged stressors 
and with respect to the stressors that have some factual 
basis in the record, the Board finds that a preponderance of 
the evidence is against a finding that the incidents occurred 
in the manner and motivation attributed to them by the 
veteran.  For example, turning first to the veteran's 
assertions with respect to the right index fracture, the 
veteran would have the Board ignore the contemporaneous 
treatment records from April 1955, and conclude that this was 
not a baseball injury and was instead the result of an 
intentional assault and battery perpetrated against the 
veteran by a fellow service member.  The Board, however, has 
reviewed the contemporaneous records and finds them to be 
highly detailed, especially concerning the manner and 
location of the incident, whereas the veteran's version has 
wavered from the original report of medical history in April 
1955, to March 1998 testimony that his injury to the right 
index finger actually occurred when a fellow service member 
stomped on his finger and caused him to fall from a plane, to 
a May 2003 medical history of injury to his right index 
finger when it got caught in the plane door.  Thus, the Board 
finds that the contemporaneous records are more persuasive 
and consistent than the veteran's assertions, and that this 
stressor did not occur as maintained by the veteran.  

Similarly, with respect to the allegations that the veteran 
was deliberately poisoned, the Board finds that the 
contemporaneous records are most persuasive as to this event, 
and simply indicate a diagnosis of gastroenteritis due to 
food poisoning of undetermined type from which the veteran 
recovered uneventfully several days later.  The Board is also 
impressed by the fact that the veteran's spouse also ate some 
of the duck and suffered from identical symptoms, thus 
indicating that the duck was not given only to the veteran.  
In addition, turning to the incident when the veteran was 
knocked off his bike and injured his chin, contemporaneous 
treatment records only identify one injury to the jaw area, 
and by the veteran's own statements, this occurred when the 
veteran was sparring with another service member and was 
struck in the jaw.  No malicious intent was expressed at the 
time and the Board is not persuaded to attribute any now.  
Given the veteran's inconsistent and unpersuasive assertions 
regarding his right index fracture, poisoning, and jaw 
injury, the Board is also not ready to attribute the kind of 
malicious intent the veteran wishes to connect to any 
threatened or actual charges brought against the veteran 
during his active military service.  

Finally, as for the veteran's assertion that bricks were 
thrown into his quarters or residence and that crosses were 
burned on his yard, the Board does not find any evidence in 
the record to corroborate these assertions, and as noted 
above, the veteran's inconsistent statements as to other 
matters cast doubt as to whether these incidents occurred as 
he now alleges.

The veteran has also been asked to provide details that could 
be confirmed by an independent source.  As stated by the 
United States Court of Appeal for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court"), it has been held that asking 
a veteran to provide the underlying facts such as the names 
of individuals involved, the dates, and the places where the 
claimed events occurred, does not constitute an impossible or 
an onerous task.  Wood, 1 Vet. App. at 193.

A review of the veteran's statements fails to provide any 
information which could be used to independently confirm his 
assertions regarding the reported stressors noted above.  He 
has also failed to provide VA with any meaningful information 
that could be utilized to independently confirm any of his 
allegations concerning these stressors using a secondary 
source.  

As a matter of law, "credible supporting evidence" that the 
claimed in-service incident actually occurred cannot be 
provided by a medical opinion based on a post service 
examination.  Moreau 9 Vet. App. at 394-96.  This means that 
other "credible supporting evidence from any source" must 
be provided.  Cohen, 10 Vet. App. at 147.  The Court has also 
made clear that the veteran's assertions, standing alone, 
cannot as a matter of law provide evidence to establish that 
he "engaged in combat with the enemy" or that an event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

As alluded to earlier, the Board has considered whether the 
steps taken by the RO have fulfilled the notice and 
development obligations mandated by statute and regulation, 
and notes that this determination must not only be based on 
the efforts of the RO but by the efforts of the veteran to 
provide detailed information which could be used by the RO to 
obtain evidence independent of the statements of the veteran.  
Unfortunately, the veteran has failed to provide VA with any 
meaningful information by which the assertions as to his 
reported stressors can be verified.  

Consequently, the Board finds that the evidence is of 
insufficient probative value to establish that the claimed 
specific stressors occurred or that the evidence supporting 
their occurrence is in equipoise.

The claims file does not reflect a diagnosis of PTSD until 
May 2003, based on the accounts provided by the veteran.  In 
addition, as discussed above, none of the in-service 
stressors as recounted by the veteran have been verified, and 
the May 2003 examiner has therefore concluded that it could 
not be said that it was at least as likely as not that the 
veteran had a current mental disorder that began during 
military service from 1951 to 1958, nor could the disorders 
be attributed to events in service.  Moreover, VA examiners 
who have conducted examinations and treatment of the veteran 
since service have rendered additional diagnoses such as 
depression.  Thus, the Board finds that the inconsistent 
statements of the veteran are far less probative than the 
contemporaneous and post-service treatment records which do 
not reveal treatment for psychiatric disability attributed to 
any incident in service until many years after service.  

Accordingly, the Board finds that the record in its entirety 
establishes that the veteran's psychiatric symptoms are 
manifestations of disability which are not attributable to 
any acquired psychiatric disorder and/or PTSD which is 
related to service.

Although it is established that the veteran is entitled to 
the benefit of the doubt when the evidence supporting a grant 
of his claim and the evidence supporting a denial of the 
claim are in an approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the overwhelming 
preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

The claim for service connection for PTSD is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


